DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments filed on March 7, 2022. Terminal Disclaimer filed and approved on March 8, 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner Remarks regarding Allowable Subject Matter
Claims 1-20.
Examiner considers applicant’s and arguments in pages 6-7 remarks regarding independent claims 1 and 11 are persuasive. Examiner believes specifically invention to improving conventional techniques for automated processing, interpreting and using consumer review information have been identified and technical solutions. Examiner believes the limitation of “personalizing review information for a reviewable item for a user on a social network, comprising the steps of: 
providing a social network in which a plurality of user profiles are related to each other through one or more direct and indirect relationships;
receiving one or more reviews for the reviewable item, each review associated with one of the user profiles, wherein each review of the reviewable item includes a rating and a recommendation for the reviewable item, wherein the rating is a numerical value in a rating scale, and wherein the recommendation is a binary endorsement; and 
in response to a request from the user to view the review information for the reviewable item, displaying, by a user interface of the user, combined ratings and combined recommendations for the reviewable item for each of at least one direct relationship and at least one indirect relationship; 
wherein the combined ratings and the combined recommendations are determined by the steps of: 
for each direct relationship, aggregating the ratings and recommendations from all reviews received associated with each of the other user profiles related by the direct relationship, and 
for each indirect relationship, aggregating the ratings and recommendations from all reviews received associated with each of the other user profiles related by the indirect relationship" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 1 and 11 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, personalizing review information for a reviewable item for a user on a social network, comprising the steps of: 
providing a social network in which a plurality of user profiles are related to each other through one or more direct and indirect relationships;
receiving one or more reviews for the reviewable item, each review associated with one of the user profiles, wherein each review of the reviewable item includes a rating and a recommendation for the reviewable item, wherein the rating is a numerical value in a rating scale, and wherein the recommendation is a binary endorsement; and 
in response to a request from the user to view the review information for the reviewable item, displaying, by a user interface of the user, combined ratings and combined recommendations for the reviewable item for each of at least one direct relationship and at least one indirect relationship; 
wherein the combined ratings and the combined recommendations are determined by the steps of: 

for each indirect relationship, aggregating the ratings and recommendations from all reviews received associated with each of the other user profiles related by the indirect relationship.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159